Exhibit 10.3
 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS


THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE OF ALL CLAIMS (the “Settlement and
Release” or “Agreement”) is entered into this 5th day of November, 2014
(“Effective Date”) between MyGo Games Holding Co., MyGo Games, LLC (collectively
hereinafter “MyGo”) and Umur Ozal (“Ozal”).


RECITALS


WHEREAS, on or about April 30, 2014, a 7% Series A Convertible Note was issued
by MyGo to Great Outdoors, LLC (“Great Outdoors”) in the amount of $150,000;


WHEREAS, on or about May 27, 2014, a 7% Series A Convertible Note was issued by
MyGo to Great Outdoors, LLC (“Great Outdoors”) in the amount of $500,000
(collectively, the “MyGo Notes”);


WHEREAS, MyGo issued only issued $650,000 worth of notes to Great Outdoors;


WHEREAS, on or around February 2, 2014, Umur Ozal purchased notes from Great
Outdoors (totaling $500,000) to mature on May 30, 2015, repayable if not
redeemed or converted by that date.  Interest rate 10% if paid in cash or 15% if
paid in shares;


WHEREAS, on or around October 31, 2014 MyGo assumed from Great Outdoors the
liabilities resulting from claims by Umur Ozal in connection with the
aforementioned notes purchased from Great Outdoors (totaling $500,000);


NOW, THEREFORE, in consideration of the mutual promises, agreements, covenants
and representations contained herein, and for other good and valuable
consideration, including, but not limited to the payments set forth below and
the releases contained herein, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Parties agree and covenant
as follows:


AGREEMENT


1. Stock and Options.  To resolve any concerns between the parties, MyGo shall
cause to be issued to Ozal Eleven Million Five Hundred Thousand (11,500,000)
shares of common stock of MyGo Games Holding Co.  The common stock shall be
fully vested, subject to applicable waiting periods prescribed by the United
States Securities Act of 1933, as amended and any applicable state securities
laws.


2. Release by Ozal.  In exchange for the common stock listed above, Ozal, for
himself, his agents, attorneys and assigns, hereby irrevocably and
unconditionally releases and forever discharge MyGo, its affiliates, parents,
subsidiaries, shareholders, successors, and predecessors, and all of their past,
present and future heirs, employees, agents, attorneys, officers, directors and
trustees, as well as other persons and entities acting on their behalf, from any
and all claims, liens, demands, obligations, actions, causes of actions, counts,
damages, liabilities, losses, fees, costs or expenses, of any nature whatsoever,
known or unknown, ascertained or not ascertained, suspected or unsuspected,
existing or claimed to exist, from the beginning of time to the date of signing
this Settlement and Release arising out of, or in any way related to, the MyGo
Notes.
 
 
 

--------------------------------------------------------------------------------

 


3. Exclusive Agreement and Amendment.  The parties agree and acknowledge that
there are no contemporaneous oral agreements between the parties.  No change,
modification, rescission or waiver of any provision of this Settlement and
Release shall be valid or binding unless it is in writing and signed by all the
respective parties to this Settlement and Release.


4. Governing Law.  This Settlement and Release shall be construed in accordance
with Texas law.  All parties participated in the preparation of this Settlement
and Release and, in the event of any claim arising from a breach of this
Settlement and Release, its language shall not be construed against or in favor
of either party because of such party’s participation in the preparation of the
Agreement.


5. Attorneys’ Fees.  If any proceeding is brought for the enforcement,
interpretation, modification, or termination of this Settlement and Release, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs incurred in connection with that proceeding, in addition to any other
costs or relief to which the party may be entitled.


6. Performance.  The parties shall take all necessary steps to effectuate this
Settlement and Release.




IN WITNESS HEREOF, the undersigned have affixed their signatures this 5th day of
November, 2014.
 
 
UMUR
OZAL                                                                                     MYGO
GAMES HOLDING CO.




By:                                                                                                       By:    
                                                        


MYGO GAMES, LLC




By:                                                
 
 
 